 BARTLETT-COLLINS COMPANY395Union's written acceptance of June 17, 1954, exists which constitutesa bar to this proceeding.We find no merit in this contention.We are not persuaded by the evidence before us, that the Union'sbelated acceptance of the Employer's counterproposals, which were thesubject of inconclusive negotiations conducted 4 months earlier, re-'sulted in an agreement between the parties. In our opinion, it wouldbe unrealistic to assume, under the facts and circumstances of thiscase,that the Employer's counterproposals remained inexistence asa continuing offer which the Union was privileged to accept 4 monthslater and thereby to convert into a contractual obligation bindingon the Employer.As the Employer timely raised the question of the Union's majoritystatus, we find that a question of representation exists warranting anelection at this time.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.'All production and maintenance employees at the Employer's Port-land, Oregon, mechanical instrument manufacturing plant, excludingoffice clerical employees, guards, professional employees, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]2The unit description appears substantiallyas stipulatedby the parties at the hearing.BARTLETT-COLLINS COMPANYandAMERICAN FLINT GLASSWORKERS'UNION OF NORTH AMERICA,AFL.Case No. 16-CA-421.October19,1954Decisionand OrderOn September 8, 1953, Trial Examiner George A. Downing, issuedhis Intermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent Com-pany requested oral argument and filed exceptions to the IntermediateReport.The Respondent's request for oral argument is hereby de-nied as the record adequately presents the issues and the positions ofthe parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-110 NLRB No. 58. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDdiate Report, the Respondent's exceptions,and the entire record inthe case and finds merit in the Respondent's exceptions.1.The Trial Examiner found that the Respondent, by failing toreemploy the 25 persons whosenames arelisted in Appendix A of theIntermediate Report attached hereto, violated Section 8 (a) (3) and(1) of the Act.We disagree.Upon careful analysis of the entirerecord, we find that the preponderance of the evidence fails to sup-port the above findings of the Trial Examiner.This case involves a situation growing out of a 15-day economicstrike at the Respondent's plant, which began March 14, 1951.Ofsome 460 employees in the production and maintenance unit, about170, predominately union members, participated in the strike.Thesewere joined by 11 moldmakers whom the Union separately repre-sented as a craft group.Except for those strikers who returned dur-ing the strike and the moidmakers, all strikers had been permanentlyreplaced by the end of the strike on March 29,Picketing ceased about 11 a. m. on March 29, and a conference be-tween the Respondent and the Union took place at 2 p. m. that day.With respect to the moldmakers the Respondent stated "that naturallythey would return to work under the same conditions" as before thestrike.The Union then asked whether the Respondent would takeback the other strikersas soonas it could.The Respondent replied :"Naturally we are going to put on these people when we can.We'lldo the best we can." The Union then announced that the strike wasofficially over and advised the strikers to make immediate applicationfor employment.Following the termination of the picketing on March 29, about 100,strikers applied for employment, all but a few applying within a21/2-week period.At the time of application, the Respondent did notrequire the strikers to file new written applications because it hadtheir original ones.Rather, it placed their names on a separate list,and informed them that it would call them in the event of an opening.'Not counting the moldmakers, who were all reinstated, out of atotal of approximately 170 strikers in the production and maintenanceunit, a total of 103 returned to work. Of the latter, 30 returnedduring the strike and 73 after the strike.'Of those strikers who didnot return to work, 38 either did not apply and/or abandoned anyclaim to reemployment.The rest include those named in the com-1The Trial Examiner found that the strikers'applications were continuing in naturedespite the Respondent's practice to consider them only for a short period.However,whether or not the applications be considered as continuing,our ultimate decision thatthe General Counsel has not established discriminatory motivation on the part of theRespondent by preponderance of the evidence remains unaffected.2 About 60 of these 73 strikers were reemployed during the first 3 weeks after the strike.In this respect the record shows that the Respondent, during April 1951, was overstaffedin the unit with an average employment of 511 as compared to 461 before the strike. BARTLETT-COLLINS COMPANY397plaint.The Trial Examiner found that 25 of the complainants hadbeen discriminatorily refused reemployment.'As supporting a finding of discriminatory motivation, the TrialExaminer relies,inter alia,on the fact that only 2 of the 10 unionofficers and committeemen were reemployed and that a large majorityof those named in the complaint walked the picket line during thelast 2 days of the strike.However, the record shows that only 4 of the 10 union officers and-committeemen were named in the complaint.'And of these 4, 3(Broyles, Sloan,5 and Asher) either specifically asked for their oldjobs back, which were filled at the time, or unlike the great majorityof the strikers, did not apply until 5 or more weeks after the strike.Moreover, although many of the complainants walked the picket lineduring the last 2 days of the strike, so too did, the evidence indicates,a substantial number of the strikers whom the Employer reemployed.6Contrary to the Trial Examiner, we do not believe that the aforemen-tioned factors are sufficient to support a finding of discriminatorymotivation on the part of the Respondent'The Trial Examiner found that the Respondent's statement to theUnion at the March 29 conference to the effect that the Respondentwould take the strikers back when it could constituted an agreementto rehire which conferred upon the permanently replaced economicstrikers a "preferential status in future hirings" over new employeesand "waived whatever rights it [Respondent] had to consider thestrikers only as new employees."Even assuming that Respondent'sremarks constituted an agreement to rehire, we disagree with theTrial Examiner to the extent that he implies that the failure tocomply with this agreement was, in effect, discriminatory as a matterof law. Permanently replaced economic strikers merely have the rightnot to be penalized for their concerted activity, and are not entitledto preferential status in hiring.They are in the position of applicants3The Trial Examiner found that,as to 5 of the strikers named in the complaint, 4made no application and 1 abandoned any claim to reemployment.No exceptions hav-ing been filed to these findings,they herebyare adoptedwithout further comment.4with respect to the 6 remaining union officials,1 did not goon strike,2 returned towork, and, as found by theTrial Examiner,the remaining 3 abandoned any claim toi eempl oymen t.8 AlthoughSloan is listedon GeneralCounsel'sExhibit No.5 as applying on April 2,1951, he testified that he did not apply until about 5 weeksafter the termination of thestrike, and we so find6 Thus, there is testimony indicatingthat somewherebetween 50 and 90 strikers walkedthe picketline each day on a rotationalbasis.Althoughthere is also testimonythat thenumber of strikers dwindled during the course ofthe strike,no figures are given.7The Trial Examiner finds it significantthat the Respondentceased to reemploy strikersin any substantial number aroundApril 19, 1951,corresponding with its refusal to nego-tiate withthe Unionas the representative of its employeesUnlike theTrial Examiner,we find no significance in this because the Respondent had long before questioned theUnion'smajority on March 28,prior to the end of thestrike.In any event,all hiring bythe Respondent was substantially curtailedbetween April19,when the Respondent wasoverstaffed,and August 1, 1951. 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDfor new employment as to whom the General Counsel must sustainhis burden of proving discriminatory motivation on the part of theRespondent.Nor do the cases cited by the Trial Examiner showotherwise.'In all those cases, discriminatory motivation was eitherindependently evidenced by other conduct or admitted. In the in-stant case, however, we do not believe that the evidence is sufficientto support a finding of discriminatory motivation on the part of theRespondent.We note that the Respondent has a background freeof unfair labor practices, that the great majority of the strikers whoapplied for reemployment were rehired, and that there is no showingthat any of the rehired strikers, who were also union members andhad participated in picketing, was discriminatorily treated uponreturn to work.Under all the circumstances and upon the entire record, we findthat the General Counsel has failed to sustain his burden of provingdiscriminatory motivation by a preponderance of the evidence.Accordingly, as the evidence fails to establish that the complainantslisted in Appendix A of the Intermediate Report attached hereto wererefused employment for discriminatory reasons, we shall dismiss thecomplaint as to them.Vernon Harris:We do not agree with the Trial Examiner that byfailing to promote former striker Harris to superior positions as theyarose, the Respondent violated Section 8 (a) (3) and (1) of the Act.The Trial Examiner found that the Respondent's agreement to takeback the strikers precluded its defense that Harris was rehired as anew employee in accord with a company rule.As hereinabove setforth, Harris, like the other strikers, was an applicant for new employ-ment and was not entitled to any preferential status.Therefore, inthe absence of sufficient evidence on the record as a whole to show thatthe Respondent was discriminatorily motivated, we shall dismiss thecomplaint as to Harris.Accordingly, as we have found that the Respondent has not engagedin any of the unfair labor practices alleged in the complaint, weshall dismiss the complaint in its entirety.[The Board dismissed the complaint.]CHAIRMAN FARMER and MEMBER MURDocx took no part in the con-sideration of the above Decision and Order.8foure-Dupont Manufacturing,Inc,199 F 2d 631 (C A 2), enfg. as mod.93 NLRB1240,Watson & Co, 124 F. 2d 845(C. A 7), enfg 30 NLRB 314;Union Bus Terminalof Dallas,Texas, Inc,98 NLRB 458,enf. denied on other grounds, 211 F. 2d 820(C. A, 5).Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding,brought under Section 10 (b) of the National Labor RelationsAct, as amended(61 Stat.136), was heard in Tulsa,Oklahoma, from June 29 to BARTLETT-COLLINS COMPANY399,July 6, inclusive, pursuant to due notice.The complaint issued on March 27, 1953, bythe General Counsel of the National Labor Relations Board I and based on chargesfiled and served,alleged in substance 2 that Respondent had engaged in unfair laborpractices proscribed by Section 8 (a) (1) and (3) of the Act (1) by discriminatorilyrefusing to reinstate or reemploy,following a strike which ended March 29, 1951,30 employees 3 because of their union membership and activities or because they hadengaged in other concerted activities,namely the strike; and(2) by reinstating one.Vernon Harris to an inferior position and refusing to restore him to his former posi-tion for similar discriminatory reasons.On Respondent'smotion,and pursuant to order of Trial Examiner James A. Shaw,the General Counsel also filed particulars as to dates on which the employees hadallegedly made application for, and had been denied,reinstatement or reemployment..Respondent, by its answer filed May 8, 1953, denied the commission of unfair laborpractices as alleged.All parties were represented at the hearing by counsel or by representatives andwere afforded full opportunity to be heard, to examine and cross-examine witnesses,,to introduce relevant evidence, to argue orally, and to file briefs and proposed find-ings of fact and conclusions of law.The General Counsel and the Union filedbriefs; and on request of the Trial Examiner, all parties filed reply briefs.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation, with its principal office and plant atSapulpa, Oklahoma, where it is engaged in the manufacture and sale of glasswareand related products.Respondent purchases annually raw materials valued in excessof $1.500,000, more than 50 percent of which is shipped to it in interstate commerce.It sells annually manufactured products valued in excess of $2,500,000, more than90 percent of which is shipped to extrastate points.Respondent is, therefore, en-gaged in interstate commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization which admits to membership employees ofRespondent.IIITHE UNFAIR LABOR PRACTICESA. Background; synopsis of main events and issuesRespondent has dealt with the Union for many years. Since about 1915, it hasrecognized the Union as the collective-bargaining agent for a unit of moldmakersand other skilled employees.In 1941, the Union extended its recognition claims toa separate unit of miscellaneous production and maintenance employees(which ishere involved); and, following a consent election which the Union won, the Respond-ent recognized the Union also for that unit.During the course of the 1941 bargain-ing negotiations a strike occurred,which was settled upon the negotiation of a con-tract, and Respondent thereafter reinstated the striking employees.Subsequent contracts have covered the period down to March 8, 1951, and Re-spondent honored,during the same period, a checkoff arrangement based on thesigned authorization of individual employees.There is no evidence(and no claim)that the Union's membership extended to employees other than those who hadsigned such authorizations.Thereisno history of prior unfair labor practices by1The General Counsel and his representative at the hearing are referred to herein asthe General Counsel and the National Labor Relations Board as the BoardBartlett-Col-lins Company is referred to as Respondent and as the Company and the Charging Unionabove named as the Union,2 The summary of the pleadings includes amendments made before and during the hear-ingAll events referred to herein occurred in 1951 unless otherwise specified.3Wiley Asher,Beryle Broyles,Marie Berg,Edith Berryhill,Paul A Bailey, WilliamBanks, Jr, AliceCowan,Irene Dunbar,Shelton Dickey,Walter Fleming,Nora Gann, AgnesHammond Holland,Wilma Hoover,Iva Hamm,IlaMae Johnson,Nola C Jones,AltheaMoses, Ruth Nelson,Roy Nelson,Virgie Philyaw,George Pickering, Russell Porter, MaryLou Riley,Leona Sawyer,Dempsey Shelton,Abner C. Shackleford,Toney Sloan, ToniToliver,Lola Wilson,Marvin Walker 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent.Certain charges which the Union filed approximately a year before the1951 strike were dismissed.In January 1951,the Union gave-formal notice that it proposed termination of thecontract as of March 7, and that unless a modification or a new contract were agreedupon in the meantime,it intended to call a strike of the miscellaneous workers.OnMarch 5,during the pendency of negotiations,Respondent issued a form letter to allemployees, informing them that in event of a strike it proposed to operate the plant,that it intended to fill the jobs of employees who struck, and that after the strike itwould take back any strikers who wished to return, if and when work was availablefor which they were qualified, provided they had not engaged in any improper orunlawful conduct in the meantime.Negotiations having proved unsuccessful, theUnion called a strike on March 14, which was continued until March 29. There isno claim of any prior unfair labor practices, the General Counsel conceding that thestrike was an economic one.There were a total of 461 employees in the unit at the time the strike began, ofwhich approximately 160 were union members.4 Approximately 170 employees werestrike participants at the beginning of the strike 5 (plus 11 moldmakers outside theunit),and approximately 136 at the end(plus moldmakers).Respondent continuedto operate the plant by dint of hiring new(permanent)employees and by reinstatingall strikers who applied. Indeed, by the end of the strike on March 29, Respondenthad replaced all strikers in the miscellaneous unit, and upon the General Counsel'sconcession at the hearing that the evidence did not show otherwise, the TrialExaminer granted the Respondent'smotion to dismiss the complaint insofar as italleged a discriminatory failure toreinstatestrikers.The issues which remain herein involve alleged discrimination in the failure toreemploy30 of the strikers as vacancies arose following the end of the strike (73 wereso reemployed),and alleged discrimination surrounding the reemployment of VernonHarris.The complaint pleads that the discrimination was because of union member-shiporbecause of participation in the strike, and the General Counsel stated at thehearing that his contention was that Respondent'sdiscrimination was because ofunion membership and "last ditch" participation in the strike by the employees whomhe had included in the complaint.6Respondent's position,as stated by its witnesses at the hearing,was that employ-ment was denied the strikers named in the complaint for the sole reason that no jobswere open at the time their respective applications were filed or were current.B. The termination of the strike; the applications for employmentThe picketing was ended around 11 a. in. on March 29, and at 2 p. in. a con-ference was held between Union and Company representatives looking to the ter-mination of the strike.The Union, through ClarkGamble, an International repre-sentative,first inquired the Company's position as to the return of the moldmakers, allof whom had remained on strike throughout the period and who had not been6 The statistics which are given herein are only approximately accurate, since theyconstitute attempted reconciliation of various charts and tables, in evidence, which arenot themselves accurate in some respects.For example, the master chart (Respondent'sExhibit No. 5) designates 161 employees as strikers, whereas Coley's list of applicants(General Counsel's Exhibit No 5) lists the names of 4 other strikers (Florence Moore,Mildred Tucker, Wanda Anderson, and Robert Spruill), and Respondent's lists of reinstatedstrikers (Respondent's Exhibits Nos 6 and 7) contain the names of 5 others (RoscoeDeckard, Fred Erber, Lucille Lewis, Rex Miller, and C B. Tillis). Similarly, the chartdesignates as reinstated during the strike four strikers (Alphonso Alexander, Delbert Boyd,Otes Riggs, and Grant Staiger), whose names are not included in the list of strikersreinstated5Nonunion strikers present no significant question,since only a small proportion ofthe strikers were not members of the Union, and the evidence does not establish the extentto which they actively supported the strike.Coley's list indicates that there were onlythree who were not reemployed after the strike9The complaint does not include a number of strike participants who were not reinstated.The General Counsel represented at the hearing that many of them had "drifted away"after the strike and had not made themselves available to the Union or to the fieldexaminer during the investigation of the charges. It is inferred that they have acceptedpermanent employment elsewhere or have chosen, for other reasons, to abandon any claimto reemployment by RespondentThat inference is also applied herein to Russell Porter,who, though included in the complaint, did not appear as a witness. BARTLETT-COLLINS COMPANY401replaced.The Company,through Charles Bartlett, its vice president,and KarlMueller, its counsel, readily agreed that it would reinstate the moldmakers and would"recognize them" as previously.Gamble then referred to his knowledge that the Company had hired "a lot ofpeople" during the strike and inquired as to the Company's position on taking backthe other strikers"as soon as you can find places for them." Bartlett replied thatmost of the jobs had been filled, but that it was"naturally" the Company's positionto take the strikers back as soon as it could,"because those are the people that knowthis job," and that there would be no discrimination against them because of theirparticipation in the strike.The conference ended with the announcement by Gamblethat the strike was officially terminated and by Mueller's congratulations to Gambleupon the peaceful conduct of the strike.The evidence does not show that express reference was made to the questionwhether individual applications were necessary.However, it was apparently under-stood that they were-presumably to indicate availability for employment7-becauseGamble, in announcing the.results of the conference at the Union's strike head-quarters, advised the strikers "to immediately make applications for employmentthrough Mr.Coley,"and because he subsequently continued to advise other strikerstomake their applications.Cf.ibid.Actually,many of the strikers had begun tomake application upon the removal of the picket line at 11 a. in.They, and thosewho joined them later,formed a line, were admitted singly to Coley's office, and werethere interviewed individually.8The evidence is not in conflict as to the tenor of the interviews.Upon the striker'sstatement of his desire to return to work, Coley's response was to the effect that alljobs had been filled, that there were no openings,and that he would call the applicantwhen a vacancy arose.9Coley told none of the applicants that it was either properor necessary for them to renew their applications periodically.To the contrary, hetold some of the applicants,who specifically inquired,that new applications were un-necessary, that he had their names and their telephone numbers on the list and wouldcall them when anything became available.Coley in fact kept a list, entitled "Strikers available for work," on which he en-tered the names and telephone numbers or addresses of most of the strikers whoapplied to him.10Most of the applications were made within a few days, but otherswere scattered over a period of 7 months. See the following tabulations madefrom Coley's list:March29-----------------3511April9---------------------2March30-----------------23April10--------------------2March31-----------------5April11--------------------1April2-------------------12April16--------------------2April3-------------------3August 13-------------------1April4-------------------4August 18-------------------1April5-------------------2September 10----1April 6--------------------5------------October 26------------------1Coley's list contained the names of all employees listed in the complaint exceptEdith Berryhill Pickering, Althea Moses, Roy Nelson, Abner Shackleford, and Marvin7 Cf.American Manufactia ing Company of Texas,98 NLRB 226; Seventeenth AnnualReport, NLRB, 1952, p 1438 Althea Moses' testimony that she was interviewed by Coley on March 29 with a groupof other employees is not creditedShe was unable to give the name of any employee whowas present with her, and all other evidence is that Coley interviewed each applicantsingly.Coley denied that Moses made application to him, and her name is not included onthe list which Coley compiled of strikers who applied to him after the stiike It is foundthat Moses did not in fact apply9 The fact of their replacement was known to the strikers, who were thus applicants fornew employment, and who, in frequent instances, expressly stated their willingness totake any job that was open. CfTextileMachine Works, Ina,105 NLRB 61830As later shown, Coley's list did not contain it record of all telephone applications,despite his testimony that lie made a record of all such calls on his listiiOf this figure, 19 applied after removal of the picket line and before Gamble's "ofli'ial"The figure does not include Andrew Me ors,who applied for reinstatement at 7 :30 a in on the morning of March 29, but who is shownby Respondent's list of reinstated employees to have returned to work on March 30.338207-55-vol 110-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalker.The General Counsel concedes in his brief that no personal applicationwas made by Roy Nelson or by Abner Shackleford.12 For reasons elsewhere stated(see footnote 8), Althea Moses' testimony that she applied to Coley is not credited.Similarly,Marvin Walker's testimony was too vague, both as to time and as to con-tent, to support a finding, over Coley's denials, that he applied to Coley forreemployment.Edith Pickering testified that she applied to Coley by telephone approximately amonth after the strike ended and was informed that there were no jobs open, butthat Coley would put her name on the list and would call her later (in event of anopening).Coley testified that he had no record and no recollection of such a call,although he had made a record of all such calls on his list of strikers available foremployment.The list does not, however, support his latter claim, since a numberof the witnesses for the General Counsel testified to periodic calls to Coley, which,with few exceptions, were not noted on the list. Beryle Broyles, among others, gavecredited testimony that she called Coley twice concerning reemployment prior tothe date (September 10) which is entered on his list. . It is therefore found on thebasis of Pickering's credited testimony that she applied to Coley on or aboutMay 1, 1951.13In addition to their initial applications, most of the employees listed in the com-plaint testified to one, or several, or periodic renewals of their requests for employ-ment, some by telephone and some in person. Coley's responses were, as on theirinitial applications, that there were no jobs open at the time, but that he had theirnames on the list and would call them if vacancies arose.Coley did in fact callsome of the applicants with offers of employment (e g., Iva Hamm, Leona Sawyer),which they were unable to accept immediately for various reasons; and when thoseapplicants renewed their requests for employment, they were again told that Coleywould call them in event of openings.On two occasions subsequent to the end of the strike, the Union called Respondent'sattention to its failure to reinstate many of the strikers and sought to negotiate withRespondent on the matter.Thus, on April 24, Gamble called Bartlett to request ameeting to negotiate a contract, and complained also that a number of strikers hadnot been put back to work. Referring to production troubles in the plant, Gamblesuggested that the sensible thing to do was to work out an agreement under whichall the strikers would be taken back.Bartlett called back shortly and stated ineffect that the Company was happy with things as they were and would let themremain.14Rufus K. Ritchie, another International representative of the Union, called Bartletton August 6, and pointed out that a number of the strikers had not been reemployed,especially union officers and committeemen.Bartlett replied that he did not knowthat such was the case.Ritchie requested a meeting "to see if something could beworked out."Bartlett stated he would be away for a few days but would callRitchie on his return.Around August 13 or 14, Bartlett called, stated that he hadtalked with Mueller, that the Company's positionwas that the Unionno longer rep-resented a majority of the employees, and he did not feel that anything could begained by a meeting.Ritchie stated that the Company's position would force theUnion to file a charge, and Bartlett replied that the Company would stand on itsdecision.There was no further contact with the Company.12 Shackleford's testimony as to discussions with Foreman Cloyd in a cafe were inade-quate as an application for employment, since under Respondent's hiring practices Coleydid all hiring and all applications were made to him.'aRespondent introduced in evidence application forms of Wiley Asher, George Picker-ing, and Tom Toliver for withdrawal of funds due them under the employees' retirementtrust, which forms contained the statement that the applicant had "informed the Companythat he has definitely left their employ."Asher testified that Coley assured him thatwithdrawal from the retirement fund would not affect his future employment by theCompany, because Coley had placed his name on the list of those to be returned to work.Pickering and Toliver testified similarly that Coley informed them that the withdrawal oftheir retirement funds would not affect their rights to return to work.Their testimonyis credited ; Coley's testimony contained no direct denial that he had given such assurances.i*Gamble admitted that he understood Bartlett's call related to his request for a meetingto negotiate a contract.The evidence showed that as early as March 28, Respondenthad taken the position that the Union did not represent a majority of the employees, andit reiterated that view in a letter to the International Union in June. BARTLETT-COLLINS COMPANY403C. Evidence concerning failure to reemploy strikersRespondent reemployed a total of 73 strikers (in addition to reinstating the mold-makers), more than three-fourths of whom were hired within 3 weeks.However,itfailed to reemploy, among others, the 30 strikers covered by the complaint, al-though the evidence shows that during the period from the end of the strike throughthe month of April 1953, Respondent hired a total of 510 new employees in its vari-ous departments and job classifications, distributed as follows:Selecting and packing------------------------------------- 210Decorating---------------------------------------------162Automatic forming machines-------------------------------28Machine shop and mold cleaning---------------------------4Warehouse and shipping----------------------------------93Maintenance-------------------------------------------13Nineteen of the persons included in the complaint had been employed in the select-ing and packing department, 5 in decorating, 5 on the automatic forming machines,and I in machine shop and mold cleaning. As the exhibits contain no breakdown ofthe job classifications for which the new employees were hired in the selecting andpacking department, it is impossible to determine the exact dates on which job open-ings became available for strikers who were formerly employed in that department.15Similarly, though the exhibits do list the job classifications of new employees in theother departments, the job descriptions do not accord sufficiently with the witnesses'descriptions of their respective jobs that it can be definitely determined, save in anoccasional instance, when job openings occurred which should have been offered tothe former employees. It is clear, however, that in most cases there were vacancieswithin a short time of the applications, because Respondent continued its hiring ofnew employees following the end of the strike and had employed a total of 158 bythe end of the year.The following evidence offers additional support for the General Counsel's claimof discrimination:Practically all of the strikers included in the complaint had walked the picket lineeither the morning of, or the day before, the end of the strike.Of a total of 10 unionofficers and committeemen, Respondent employed only 1 officer, Mary Easley (finan-cial secretary), and 1 committeeman, Andrew Meyers. The circumstances surround-ing both are significant.Meyers had applied for and was granted reinstatement prior to the end of thestrike.His case is to be contrasted with Lola Wilson, who also applied to Coley priorto the removal of the picket line on March 29, and who was told to come back towork.Learning that the picket line was shortly to be removed, Wilson waited untilitwas taken off, then lined up with the other strikers and was interviewed by Coley,who listed her name with the others and stated that he would call her if anythingbecame available.Easley had moved from Sapulpa following the strike, but in September 1951 Coleymade a special trip to her home, some 20 miles from Sapulpa, and offered her em-ployment.Easley was unable to accept at that time, but was later hired in February1952, after notifying Coley that she was available for employment.Easley alsotestified,without denial from Coley, that shortly before the hearing Coley had dis-cussed with her the impending hearing in this case, stating among other things thata lot depended on the testimony to be given, that he was glad to have her back in theCompany's employ, but that he would not "walk across the street for some of them,"and that that was why he had come to look her up (for employment).Although the General Counsel makes no claim of antiunion conduct by Respond-ent save in the failure to reemploy the strikers as alleged, the Union points to certainevidence as establishing not only Respondent's antiunion disposition but as constitut-ing implied threats not to reemploy the strikers. It is unnecessary to review thatevidence in detail. In certain respects the statements on which the Union relies wereambiguous; others were innocuous or were clearly protected as free speech underSection 8 (c); and in its entirety the evidence was wholly inadequate to sustain theUnion's contentions.Evidence offered by Respondent to refute the claim of discrimination may be sum-marized as follows:Bartlett issued no instructions that any of the strikers should not be reemployed,but told Coley only that strikers were to be treated as other applicants without dis-crimination.1BThe evidence shows that there was frequent shifting of employees from job to job inthat department, though some jobs were confined to male employees and others to female. 404DECISIONSOF NATIONAL LABOR RELATIONS BOARDThough Coley assured the strikers that he would call them as jobs became open,and did not inform them that their applications would be considered only while cur-rent,Respondent's view was that no discrimination was thereby involved, andoffered Coley's explanation of his hiring practices, from which the following factsappeared:Coley was a 1-man personnel department for a plant which employed more than500 employees.He performed by himself all the duties surrounding the interviewingand hiringof all employees and the keeping of all employment records.Coley didthe actual hiring on the requisition by foremen of such employees as were needed,and he sometimes had to act quickly to fill vacancies where the foremen were un-able to continue operations by shifting employees within the department.Writtenapplications were taken from all new applicants, and once an employee was hired, hisapplication was kept on file permanently.If no jobs were open at the time applications were filed, Coley's practice was toinform the applicants that he would call them if vacancies arose, and he would thenfile the applications with other current ones in his desk to be referred to as employeeswere needed to fill vacancies.However, Coley considered applications to be currentonly for a period of from 2 weeks to a month, and he periodically cleared out hiscurrent file by removing from it applications which were more than a month oldand by placing them in an inactive transfer file. In turn, Coley cleared out the in-active files every 6 months by destroying old applications in order to conserve space.Coley also testified that in cases where an applicant reapplied, his application wasreplaced in the current file for a new period of currency.Coley's explanation of his limitation on the currency of applications was that hehad learned from experience that job seekers in Sapulpa were generally not availableafter a week or two, having either moved on or accepted other employment, and thathe had found it a waste of time to attempt to contact applicants even a week aftertheir application.He admitted that although his practice was to inform applicantsthat he would call them if vacancies arose, what that amounted to, though not dis-closed to the applicants, was that he would call them if vacancies arose within thenext 2 weeks.Coley testified that he had adhered to the foregoing practice for some 8 or 10years, and that he did not handle the strikers' applications any differently than hedid those of new applicants. Since the strikers were former employees, Coley hadtheir original written applications on file and he required no new applications fromthem.What he did was simply to list them as available for work,16 but as in thecase of new applicants, he considered their applications to be current for only about2 weeks.Thus, Coley testified that he did not refer to the list when vacancies arosemore than 30 days after the applications listed thereon; that although he kept the listin his transfer files he did not, for example, refer to it when vacancies arose as late asOctober 26, 1951; and that although he listed Alice Cowan's application on thatdate, it was considered as only "for the immediate future," and the list was replacedin the transfer files.Coley also testified that he considered all the strikers as eligible for employment;and although evidence was developed of circumstances which might have excusedRespondent's failure to reemploy certain of the strikers (e. g., physical or otherdisability),Coley testified that those covered by the complaint were not hired forthe sole reason that there were no job openings for them at any time when theirapplications were current.D. The reemployment of HarrisHarris was employed at the time of the strike as "head lehr boy" over plain lehrsin the selecting and packing department.Contrary to the General Counsel's con-tention that Harris was only a leadman, the testimony of Harris and Bartlett showedthat he possessed supervisory status.17Harris had, however, long been a unionmemb-r and his membership was known to Respondent, as was his participation inthe strike.Coley's list of strikers available for work shows that Harris applied to him onApril 6.Harris testified that he had first spoken to Beaver (head supervisor ofselecting and packing), who told him his regular job was filled, but that he might1e At least through April 16There is a gap from then until August 13, and the onlyentries thereafter are for single applicants on August 18, September 10, and October 26.17 Although Bartlett's testimony contained some suggestion that Shelton Dickey wasalso a supervisor in his job of "head unpacker," his duties and responsibilities were notshown by the evidence to be such as to so qualify him. Furthermore, Respondent's payrolliecords failed to designate him as a supervisor(as it did in the case of Harris and others). BARTLETT-COLLINS COMPANY405go on the floor (as a new hand) at the bottom rate of 75 cents. Coley in turninformed Harris that he would take Harris' address and phone number and wouldcall him whenever there was an opening. Sometime later Coley called Harris' wifeand gave her a message that Harris should report for work, but by the time Harriswas able to do so, Coley informed him the job had been filled by promoting an em-ployee from the floor.The evidence does not indicate whether the job in questionwas Harris' former job or some other one.Harris was finally hired on October 3 as a set packer at 75 cents an hour.He quiton or about January 31, 1952, after getting up to 80 cents because (he testified)he was getting only about 3 days work a week. Harris also testified that after his re-employment various superior job openings arose for which he was qualified and forwhich he applied, but they were given to new employees or others with less senioritythan he.No denial of that testimony was made. Coley testified that, pursuant to anold rule of the Company, Harris was treated as a new employee when he came backon October 3, because he had been out for more than 90 days. Bartlett testifiedthat Harris was not returned to his position as head lehr boy only because the jobhad been filled, and that neither Harris' union membership nor his strike activitieshad anything to do with it.E. Concluding findings1.The failure to reemploy strikersThe strike in this case being an economic one, Respondent was free to replacethe strikers and was not required, upon the termination of the strike, to dischargeits new employees in order to make places for the strikers.N. L. R. B v. MackayRadioctTelegraph Company,304 U. S. 333.While there is no claim here that anyof the employees named in the complaint were not replaced during the strike, theissue under the evidence is whether, in view of Respondent's promise to reemploythe strikers as vacancies arose, Respondent acted discriminatorily in failing to do so.To sustain his position, it was incumbent upon the General Counsel to show that(1) jobs became open for which the strikers who applied 18 were qualified, (2)absent a discriminatory motive, Respondent would have considered the strikers forreemployment, and (3) the strikers were denied employment because of their unionmembership or because of their participation in the strike, rather than on some otherpermissible basis.Cf.TextileMachine Works, Inc.,96 NLRB 1333, 1352.Respondent's records show unquestionably that it hired many new employeesthroughout the various job classifications in which the strikers were qualified andhad formerly been employed. In addition, Respondent's witnesses admitted at thehearing that the strikers were all eligible for employment; that they were experienced,and therefore valuable, employees who, all things being equal, would be preferredover new, untried applicants; and that Respondent had denied them employmenton the sole ground that there were no jobs open during any time when their ap-plications were current.The crucial remaining issue, whether Respondent was motivated by discriminatoryconsiderations in denying employment to the strikers included in the complaint, isto be decided against a background which shows a long history of collective bar-gaining wholly free of unfair labor practices.Nor is there evidence here of unfairlabor practices prior to or during the strike, or of overt acts or statements short ofunfair labor practices, from which an intent to discriminate against strike participantsmight be inferred. If discrimination is to be found herein, it must be based on thefollowing facts, which strongly support the General Counsel's position:1.Respondent's agreement at the end of the strike to take back the strikers assoon as it could find places for them.That promise was in fact no more than arepetition of the one contained in Respondent's letter of March 5 to the employees,that after the strike it would take back any strikers who wished to return to work,ifand when work became available for which they were qualified.2.Coley's promises to individual strikers to call them when jobs became open forthem; his representations, sometimes express and sometimes implied, that renewalof their applications was unnecessary, and his failure to disclose to them his men-tally reserved limitation on the currency of their applications.3.Acknowledgment by Bartlett and Coley that the prior training and experienceof the strikers rendered them valuable employees, whose qualifications would or-11 It is found that individual applications were necessary to indicate availability foremployment.CfAmericanaMfgCo. ofTexas, supra.,enf. denied on other grounds,203 F. 2d 212 (C A 5). No such applications were made by Althea Moses, Roy Nelson,Abner Shackleford, and Marvin Walker. See section B,supra. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDdinarily entitle them to preference over new, inexperienced applicants.Obviously,any nondiscriminatorily motivated employer would prefer experienced employees forvacancies over untried outsiders, absent evidence, not here present, of a specificvalid reason for preferring the outsiders.Here, Bartlett's recognition that the strik-ers "knew this job" was the reason expressly given for Respondent'swillingness totake back the strikers.4.The occurrence of numerous vacancies for which the strikers were qualified, butfor which Respondent hired new employees.It is alsosignificant that Respondentceased to reemploy strikers in any substantial number around April 19, which coin-cided roughly with Respondent's refusal to negotiate with the Union as the repre-sentative of the employees.5.The reinstatement, belatedly, of a single union officer 19 and the failure to rein-state a single committeeman save for one who applied prior to the end of the strike.Of significancealso isthe fact that the large majority of the strikers who are coveredby the complaint were active picket line participants up to the last day of the strike.The foregoing circumstances plainly make outa prima faciecase-and will requirea finding herein-that Respondent was discriminatorily motivated20 infailing toemploy the strikers covered by the complaint unless overborne by countervailingevidence offered by Respondent.Cf.Law and Son v. N. L. R. B.,192 F. 2d 236, 238(C. A. 10), citingMontgomery Ward ct Co. v N. L. R. B.,107 F. 2d 555, 560(C.A. 7), and see Sixteenth Annual Report, NLRB, 1951, p. 162; SeventeenthAnnual Report, NLRB, 1952, p. 135.The absence of any record of prior unfair labor practices has alreadybeen men-tioned, but that circumstance is, of course, universal to all cases of first offenders.The question here is whether Respondent was in fact a first offender.The evidence also shows that Respondent reinstated a large number of the strikers,particularly during the first weeks following the end of the strike. It is not material,however, that Respondent did not choose to discriminateagainstall strikers or againstall union members, particularly when the list of those who were denied employmentconsisted predominantly of union officers and committeemen and members who hadactively engaged in picketing up to the closing hours of the strike. Indeed, the latterfact indicates that, while making a superficial showing of compliance with its agree-ment to reemploy the strikers without discrimination, Respondent was eliminatingfrom consideration those whose reemployment would most likely lead to a recrudes-cence of union activity.Finally, Respondent emphasized Coley's testimony that he had followed his nor-mal hiringpractices without discrimination as between strikers and new applicants,and that although he had promised to call the strikers if vacancies occurred, and didnot inform them of anylimitationon the currency of their applications, that alsoaccorded with his consistent practice in the case of new applicants.But by agreement and by law Respondent's obligation to reemploy the strikersdiffered significantly from any it owed to new applicants.First,Respondent hadreadily agreed, upon termination of the strike, to take back the strikers as vacanciesoccurred.That agreement was as definite and specific, for example, as the oneinvolved inWilsonctCo v N. L. R. B.,124 F. 2d 845, 847 (C. A. 7), enfg. 30NLRB 314, and more specific than that in N.L. R. B. v. Roure-Dupont Manufactur-ing, Inc.,199 F. 2d 631 (C. A. 2), enfg. as mod. 93 NLRB 1240, 1242, where theemployer's agreement was to reemploy the strikers as it "rebuilt its business."Yetin the latter case, a striker's right to reemployment was held to survive beyond thequitting of his permanent replacement some weeks after the termination of the strike,and the employer's failure then to recall the striker to his old job was held to haveconstituted proscribed discrimination.The present case is alsoa fortioritoUnion Bus Terminal of Dallas, Inc.,98NLRB 458, where,in the absence of an agreementby the employer to return eco-nomic strikers to their jobs, the Board ordered the full reinstatement of a striker who19 Coley's offer of employment to Easley was not made until after Ritchie had pointedout to BartlettthatRespondent'sdiscrimination against union members was especiallynoticeable in the failure to reemploy union officers and committeemen and after the filingof the original chargeFurthermore,the evidence as to Coley's special efforts to seekout Easley for employment and the nature of his conversation with her shortly before thehearing strongly suggests that Easley was a favorite of Coley's and that he had selectedher for employment for that reason20That the finding of a discriminatory intent must be inferred from the other evidencedoes not of course detract from its force,since direct evidence of an intention to violatethe Act is rarely obtainable.N LIt.B.v.Piedmont Wagon f MfgCo., 176 F. 2d 695(C. A 4) ; HartsellMillsCo. v. N. L R. B,111 F. 2d 291(C. A. 4). BARTLETT-COLLINS COMPANY407had been permanently replaced during the strike where the replacement had been dis-charged prior to the striker's application to return to work.Here the Respondent'sagreementprecludes any question whether the strikers' rights had been permanentlyextinguished by recognizing and affirming that they continued to exist, thereby giv-ing the strikers preferential status in future hirings.Thus, Respondent had waivedwhatever rights it had to consider the strikers only as new employees; indeed, itspromise, and its resultant obligation, to take back the strikers did not differ in sub-stantialeffect from the obligation an employer owes to recall employees who are ina layoff status.Cf.Wilson d Co., supra.Furthermore, the evidence disclosed a wholly natural and logical explanation whyRespondentshould have preferred to reemploy the strikers: they constituted a poolof old experienced employees, whose qualifications were obviously superior to thoseof untried outsiders.Bartlett expressly recognized that fact in stating his willingnessto take back the strikers because, "those are the people that know this job."Therecord contains other similar acknowledgments by Bartlett and Coley that the strikerswere valuable employees by reason of their training and experience, and that suchqualifications would normally entitle them to preference, "all things being equal."Aside from the foregoing, Respondent neither imposed nor suggested conditionsat the strike settlement conference save the occurrence of job openings for whichthe strikers were qualified (though it was obviously understood that the strikerswere to apply individually to demonstrate their availability for employment).Therewas no suggestion, for example, either then or in the individual interviews withColey, that periodic renewal of applications was required, or that Coley wouldconsider the applications for only a brief temporary period. Indeed, Coley's repre-sentationsto the strikers were directly to the contrary, i. e., that it was unnecessaryfor them to renew their applications because he had placed their names on a list fromwhich he would call them as vacancies arose.Thus, the evidence in its entiretyestablishes that the strikers' applications were understood to be continuing ones.The foregoing circumstances leave without warrant Coley's imposition of an addi-tional(and undisclosed) condition that the strikers' applications would be consideredfor only a short and indefinite period.And whether he imposed that conditionwith or without Respondent's authorization, or with or without its knowledge isimmaterial,sinceRespondent had delegated to him full authority in all mattersconcerningthe actual reemployment of the strikers.Furthermore, the evidenceshows that Respondent deliberately chose not to reemploy the strikers involvedin thisproceeding after Bartlett's attention was twice called to its failure to do so.Under all the evidence, therefore, it is no defense that Coley's handling of the strikers'applicationsdid not differ from the treatment he accorded to new applications, forRespondent'sobligation to reemploy the strikers was unaffected by Coley's mentallyreserved and undisclosed conditions as to the currency of the strikers' applications.Upon the basis of the preponderance of the evidence on the record as a whole,it is therefore concluded and found that by failing to employ the persons whosenames arelisted in Appendix A hereto, Respondent discriminated against them forthe purpose of discouraging membership in the Union and thereby engaged inunfair labor practices within the meaning of Section 8 (a) (3) and (1) of the Act.2.The reemployment of HarrisIn view of Harris' known strike participation, he was obviously included withinRespondent'sagreementto reemployallthe strikers as vacancies arose for them.Thereisnoquestion here whether there was (or could have been) discriminationagainsthim at the time of his application by reason of failure to reinstate him to hisold (supervisory) position, since he had been permanently replaced in it.He waslater offered and accepted a job of lesser rank and pay, which, so far as is shownby the record, was all that was available.Any claim of discrimination must, there-fore,rest on the subsequent refusal to promote him as better jobs opened up.There was no denial that suchopeningsoccurred, and Coley admitted that Harriswas treated as a new employee, because he had returned after more than 90 days.Though Coley claimed that such action was pursuant to an old rule of the Company,the contract, significantly, does not include it.Furthermore, the evidence relatingto strikers who were actually reemployed by Respondent shows that the rule wasnot adhered to, since a number of strikers were reemployed at their old jobs morethan90 days after the strike ended.Aside from the foregoing, Respondent's agree-mentat the end of the strike precludes the asserted defense.Thus, no condition wasthenasserted or implied that the strikers' rights were in any manner to be subjectto,or to be influenced by, the fortuitous circumstance that particular vacancies,which they were to be reemployed to fill, might occur more or less than 90 daysafter the end of the strike. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat Harris had formerly occupied a supervisory position, or that some of thepositions which became available after his reemployment may also have been ofsupervisory rank, did not, of course, remove Harris from the protection of the Act:"At the time the discrimination took place, he was clearly a protected employee, andhis prospects for promotion were among the conditions of his employment. The Actprotected him so long as he held a nonsupervisory position, and it is immaterialthat the protection thereby afforded was calculated to enable him to obtain a posi-tion in which he would no longer be protected."N. L. R. B. v. Bell Aircraft Cor-poration,206 F. 2d 235 (C. A. 2).It is, therefore, concluded and found that Respondent discriminatorily failed andrefused to promote Harris to superior positions as they arose, and thereby engagedin unfair labor practices within the meaning of Section 8 (a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V.THE REMEDYIt having been found that Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom, and that it takecertain affirmative action designed to effectuate the policies of the Act.It having been found that Respondent has discriminated against the persons whosenames are listed in Appendix A hereof by, refusing to reemploy them subsequent totheir respective individual applications, it will be recommended that Respondentoffer to them immediate and full reinstatement to their former or substantially equiva-lent positions,21 dismissing, if necessary, employees who were hired subsequent tothe respective applications of said former persons.Respondent shall also make wholethe said persons, except Ruth Nelson and Alice Cowan 22 for any loss of pay theymay have suffered by payment to each of them of a sum of money equal to thatwhich he normally would have earned as wages between the dates each would havebeen employed 23 except for Respondent's discrimination against him, and the dateof Respondent's offer of reinstatement as herein provided, less his net earnings duringsaid period.It having been found that Respondent has discriminated against Vernon Harrisby failing to promote him to superior positions as they arose subsequent to his re-employment on October 3, 1951, it will be recommended that Respondent make himwhole for any loss of pay he may have suffered by payment of a sum of moneyequal to that which he would have earned as wages in the superior positions in whichhe would have been employed (see preceding footnote), except for Respondent'sdiscrimination against him, less his net earnings with Respondent during the perioddown to January 31, 1952.24The computations of loss of pay as recommended herein shall be made on aquarterly basis, in the manner provided in F.W. Woolworth Company,90 NLRB 289.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) of theAct.2.By failing and refusing since March 29, 1951, to reemploy the persons whosenames are listed in Appendix A hereof, Respondent discriminated against saida Included here are the various positions which said persons held from time to time andall those for which they were qualified for employmentr'Nelson and Cowan admittedly made no efforts whatevei to seek other employmentafter the termination of the strike.za As the record does not furnish an adequate basis for determining the dates or theorder in which said persons would have been reemployed, those matters will need beconsidered at the compliance stage of this proceedingCf.Carolvna Mills, Inc.,92 NLRB1141, 1146,Deein2 Products Compwnuj,93 NLRB 549, 555.u No basis has been laid herein for a recommendation of reinstatementThus, there isno claim of a constructive discharge (Harris testified that lie quit voluntarily),nor isthere evidence of a subsequent application for reinstatement. CONTINENTAL CAN COMPANY, INC.409persons thereby discouraging membership in the Union and thereby engaging inunfair labor practices within the meaning of Section 8 (a) (3) and (1) of the Act.3.By discriminatorily failing and refusing to promote Vernon Harris to superiorpositions subsequent to his employment on October 3, 1951, Respondent has engagedin unfair labor practices within the meaning of Section 8 (a) (3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Appendix AInitialApplicationName1951Wiley Asher___________ March 31Paul A. Bailey_________ March 29WilliamBanks,Jr------March 29Marie Berg______:_____ March 29Beryle Broyles__________ June 30Alice Cowan--------- October 26IreneDunbar____________ April 3SheltonDickey__________ April 4Walter Fleming________ March 30Nora Gann______________ April 2Iva Hamm_____________ April 11Agnes H2mmond Holland-March 29Wilma Hoover________ August 18InitialApplicationName1951IlaMae Johnson--------- April 6Nola C. Jones ----------- April 4Ruth Nelson ------------ April 6Edith Berryhill Pickering__May 1George Pickering-------- April 2Virgie Philyaw___________ April 9Mary Lou Riley---------- April 5Leona Sawyer__________ March 29DempseyShelton______March 30Toney Sloan____________ April 2Tom Toliver___________ March 30Lola Wilson___________ March 29CONTINENTAL CAN COMPANY, INC., PLANT No.40 andINTERNATIONALASSOCIATION OF MACI-IINISTS, LOCAL No. 31, A. F. L., PETITIONER.CONTINENTALCANCOMPANY, INC.,PLANT No.40 andAMALGAMATEDLITHOGRAPHERS OF AMERICA, LOCAL No. 38, C. I.0.,PETITIONER.Cases Nos. 17-RC-1851 and 17-RC-1863.October 19, 1954Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeMargaret L. Fassig, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2. International Association of Machinists, Local Lodge No. 31,A. F. L., herein called the TAM; Amalgamated Lithographers ofAmerica, Local No. 38, C. I. 0., herein called the Amalgamated;United Steelworkers of America, CIO, herein called the Steelwork-ers; and International Union, United Automobile Workers of Amer-ica,AFL, herein called UAW-AFL, are labor organizations claimingto represent certain employees of the Employer.110 NLRB No. 56.